Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: the word “and” in line 13 should be removed because another “and” is used later in step (a).  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:



Claims 1-2 and 8-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites H(z)=B+k(z/W)^a … z is set to integer multiples of a distance d where d=W/(N holes-i). With respect to this equation, Applicant’s disclosure teaches that z is a continuous value for defining the curvature of the distributor bar (page 43 of Applicant’s originally filed specification). Thus, with respect to the equation H(z), Applicant’s do not have support for z being set to integer multiples of the distance d, which was used for the equation L(z) (page 38).
Claims 2 and 8-25 are rejected for depending from claim 1.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-2 and 8-25 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites L is a length of an outlet, A is a cross sectional area of an outlet and H is a height of an outlet. It is unclear if an outlet is referring to one of the plurality of outlets. If so, each recitation of “an outlet” should be changed to “one of the plurality of outlets”.
Claim 13 recites an average residence time in line 4. It is unclear if this is referring to the average residence time previously introduced.
Claim 15 recites the center. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the center and the middle. There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the exit openings. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the geometry of the outlets (pl-p12) is chosen to be funnels with a same exit opening. It is unclear how the funnels can have the same exit opening. The examiner believes this limitation should be changed similarly to: “… chosen to be funnels comprising an exit opening, wherein a diameter of each of the exit openings is the same”.
Claims 2, 8-12, 14, 17, 19, and 21-25 are rejected for depending from claim 1.

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Applicant argues that the amendments overcome the enablement and 112b rejections. The examiner agrees and has withdrawn the rejections.  

Prior Art
The prior art fails to teach or fairly suggest determining the length, area, or height of outlets of a distributor bar via one of the claimed functions, in combination with the rest of the limitations of claim 1. However, allowability is withheld pending resolution of the written description rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise.